Citation Nr: 1455216	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability, to include degenerative arthritis and small posttraumatic ossification adjacent to the left medial malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO denied, among multiple issues, a claim to reopen a claim of entitlement to service connection for a left ankle condition, including vascular surgery.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and substantive appeal filed in December 2007.  A series of Board decisions and remands ensued, dated April 2009, December 2011, December 2013, and July 2014.

Most recently, in the Board decision dated July 21, 2014, the Board addressed the issue of whether new and material evidence to reopen a claim for service connection for a left ankle condition, to include vascular surgery, should be reconsidered.  Service connection for the left ankle condition, to include vascular surgery, was originally denied in an unappealed September 1999 rating decision, in part, because there was no medical evidence of a current left ankle/vascular condition.

In the July 2014 decision, the Board noted that ordinarily, new and material evidence is required to reopen a claim that is final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).  However, the statute also provides that any time after the VA issues a decision on a claim, if the VA receives or associates with the claims file relevant official service department records that existed at the time of the denial and had not previously been considered, the VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received. See 38 C.F.R. § 3.156(c).  In this case, additional official service department records relevant to the Veteran's claim were associated with the claims file in 2009, after the September 1999 denial.  As such, in the July 2014 decision, the Board granted reconsideration of the claim of entitlement to service connection for a left ankle disability, and remanded it for futher development. 

The Court of Appeals for Veterans Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that all remand instructions pertaining to the left ankle claim have been accomplished.  VA treatment records from the VA North Carolina Healthcare System generated since March 2012 have been obtained, the Veteran was sent a letter dated July 23, 2014, requesting any additional pertinent information, and the Veteran received a comprehensive VA examination and medical opinion with respect to the claimed condition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having degenerative arthritis and small posttraumatic ossification adjacent to the left medial malleolus.

2.  The left ankle disability is a medically separate and distinct condition from the Veteran's service-connected varicose vein and scar.

3.  The left ankle disability was not manifest during the Veteran's active service, or within the first post-service year, and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
The Board notes that the VA issued a formal finding dated November 16, 2012, documenting efforts to obtain all the Veteran's service treatment records (STRs) for the time period from 1981 to 1992.  Records were requested from the National Personnel Records Center (July 9, 2012), Moncrief Army Community Hospital (September 14, 2012), and Tripler Army Medical Center (September 14, 2012).  VA determined that STRs were unavailable for review, that all procedures to obtain such records were followed, and all avenues exhausted.  Additionally, by letter dated October 14, 2009, VA reported to the Veteran that his official personnel folder shows he took possession of his own records upon leaving post at Ft. Lee, and that there were no other records available through the service department.  There are no other avenues that could be pursued to attempt to obtain these records and further attempts would be futile.

When STRs are lost or missing, the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548  (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

While certain STRs are unavailable, hospital records dated in January, February, September, and October 1985 reflecting vascular surgery are contained in the Veteran's claims file.  As relevant STRs have been obtained to the extent possible, as well as VA treatment records, and in light of the noted efforts to obtain all the Veteran's STRs, the Board finds that VA has met its duty to assist, and all necessary development has been accomplished.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was afforded a comprehensive VA examination with medical opinion to evaluate his left ankle disability.  The VA examination was conducted in conjunction with a review of the Veteran's claims file and document the nature and etiology of the Veteran's claimed condition.  Therefore, the Board finds the VA examination adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for arthritis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  In this case, medical evidence indicates the Veteran has degenerative arthritis in the left ankle.  Therefore, the presumptive service connection provisions of 38 C.F.R. section 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Where the veteran asserts entitlement to service connection for a "chronic disease", but there is insufficient evidence of a diagnosis in service or within one year after discharge, service connection may be established under 38 C.F.R. § 3.303(b), by demonstrating a continuity of symptomatology since service or a diagnosis within the presumptive period after service.  Continuity of symptomatology must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).

However, for reasons set forth below, the Board finds that the Veteran did not manifest arthritis of the left ankle within one year of separation from service, nor has there been competent evidence of continuity of symptomatology.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran has asserted that he began having left ankle pain in 1992, which he attributes to doing physical training in combat boots.  He did not have any specific injury to his left ankle, but has continued to have left ankle pain over the years, to include stiffness. 

As previously noted, the issue on appeal comes to the Board based on reconsideration in light of additional evidence that existed at the time of the final decision in 1997, but not associated with the file until 2009.  The official records, which include portions of the Veteran's STRs, show that the Veteran underwent anterior compartment release of the left leg in September 1985, and also reflect that the surgery extended to the Veteran's left ankle area.  

In a rating decision dated March 2010, the Veteran was granted service connection for varicose veins, left lower extremity status post-surgical excision of superficial vein, and left leg scar based on the surgical evidence.  Thus, it raised the question of whether the Veteran may have a separate left ankle disability resulting from the surgery, and further, whether the impairment from the left ankle could be attributed to the service-connected disability.

A review of VA treatment records from Durham VAMC and Greenville CBOC, dated March 2012 through July 2014, do not reveal any complaints of or treatment for a left ankle disability.

In October 2014, the Veteran was afforded a VA examination with medical opinion to evaluate the Veteran's left ankle disability, determine whether or not the condition was separate, and, if so, whether it was related to service.  The examiner was also asked to opine as to whether any impairment due to the left ankle disability was distinguishable from impairment due to his service-connected disability.

During the examination, the Veteran reported that he had experienced left ankle pain continuously since 1992.  He was diagnosed with degenerative arthritis and small posttraumatic ossification adjacent to the left medial malleolus.  Following examination, the VA examiner concluded that the Veteran's degenerative arthritis and posttraumatic ossification adjacent to the left medial malleolus were specific and distinct conditions separate from his service-connected varicose veins of the left lower extremity.  In his medical opinion, the examiner concluded that the Veteran's left ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was: (1) STRs do not reflect symptoms, treatment or diagnosis of a left ankle condition during service or within 12 months after separation from service; (2) the Veteran's separation examination, dated June 25, 1992, indicated the Veteran's lower extremities were normal; and (3) X-ray of the left ankle, dated October 7, 2014, showed that the Veteran had minimal ankle joint spurring with small posttraumatic ossification adjacent to the left medial malleolus.  Minimal ankle joint spurring (degenerative arthritis) was determined to be the result of trauma to the left medial malleolus, which was unrelated to military service as there was no documentation of left ankle injury during service.  The examiner further noted that military combat boots are designed to protect service member's ankles from roll-over type injuries.

In March 2010, the Veteran received an independent medical evaluation for his left leg varicose vein condition.  There were no reports or complaints of a left ankle condition at that time, but noted left dorsal foot and ankle edema.

The Veteran has offered a statement in support of his claim.  In correspondence received in May 2006, he asserted that the condition of his ankle was a direct result of physical training in combat boots.  Further, he stated that it was determined as such (by the military), and the military changed its policy on foot gear worn during physical training to more appropriate running shoes.

With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

In this case, the Veteran is considered competent to report what symptoms and manifestations he has experienced and when.  However, the Board finds that his reports as to when his left ankle began to be painful are not credible.  In August 1992, the same month that the Veteran separated from service, he filed a claim for VA disability benefits.  While he included a claim related to the vascular surgery on his left leg, he did not reference or raise a separate claim regarding his left ankle.  Silence here, when the Veteran is otherwise affirmatively seeking benefits and reporting disabilities, constitutes negative evidence.  The Board concludes that, if the Veteran experienced a separate disability of his ankle at this time, he would have raised a claim.  This contemporaneous evidence is more probative than the Veteran's more recent assertions that his left ankle symptomatology began in 1992.

Furthermore, to the extent that the Veteran filed a claim regarding his left leg in 1992 and that he has opined that his currently-diagnosed left ankle disability is related to service or the manifestations associated with his left leg in service, the Board finds that the opinion provided by the VA examiner in October 2014 is more probative than the Veteran's assertions.  That examiner is a medical professional who has education, experience, and training that the Veteran is not shown to have.  The examiner concluded both that the Veteran has a left ankle disability separate and distinct from the already service-connected varicose veins and scar of the left leg and that the left ankle disorder is not related to his service.  While the Veteran provides his opinion to the contrary, for the reasons stated above, the opinion provided by the VA examiner in October 2014 is more probative.

In light of the VA examiner's evaluation and opinion, the Board finds that the Veteran's current left ankle disability is unrelated to service, and service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for a left ankle disability is denied.





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


